Citation Nr: 1710662	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-29 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial higher rating for bilateral hearing loss, evaluated as 40 percent disabling prior to July 1, 2016, and 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The April 2009 rating decision, inter alia, denied service connection for a right ear hearing loss disability, and granted service connection for a left ear hearing loss disability with an initial evaluation of 10 percent.  In December 2013, the Board granted service connection for a right ear hearing loss disability, and, as a result, combined the Veteran's claim into an initial rating for bilateral hearing loss in excess of 10 percent.  Such was remanded to the Agency of Original Jurisdiction (AOJ), where, in December 2013, an initial 40 percent rating for bilateral hearing loss was assigned, effective August 15, 2008. 

In April 2016, the Board remanded the case for further development.  By rating decision in September 2016, the RO increased the hearing loss disability rating to 50 percent, effective July 1, 2016.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 


FINDINGS OF FACT

1.  Prior to July 1, 2016, the Veteran's service-connected bilateral hearing loss was productive of no worse than Level V hearing acuity for the right ear and Level XI hearing acuity of the left ear; or level VII for the right ear and Level VII for the left ear.

2.  From July 1, 2016, the Veteran's service-connected bilateral hearing loss was productive of no worse than Level VI hearing acuity for the right ear and Level XI hearing acuity of the left ear.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2016, the criteria for entitlement to an initial disability rating in excess of 40 percent for the Veteran's service-connected bilateral hearing loss had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  From July 1, 2016, the criteria for entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b), Part 4, including  §§ 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The present appeal involves the issue of entitlement to an initial higher rating for his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss has been rated as 40 percent disabling prior to July 1, 2016, and 50 percent disabling thereafter.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 40 percent evaluation is provided where hearing in the better ear is V and hearing in the poorer ear is IX to XI; where hearing in the better ear is VI and hearing in the poorer ear is VIII to IX; or where hearing in the better ear is VII and hearing in the poorer ear VII and VIII.  A 50 percent evaluation is provided where hearing in the better ear is VI and hearing in the poorer ear is X to XI; where hearing in the better ear is VII and hearing in the poorer ear is IX; or where hearing in the better ear is VIII and hearing in the poorer ear VIII and IX.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Higher evaluations are available for more severe hearing loss.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran filed a claim seeking service connection for bilateral hearing loss in August 2008 was afforded a VA examination in December 2008.  At that time, audiometric testing revealed the following:

HERTZ
1000
2000
3000
4000
RIGHT
55
65
65
80
LEFT
85
75
70
70

The puretone threshold average was 66 in the right ear and 75 in the left ear.  Speech recognition was 84 percent in the right ear and 12 in the left ear.  The examiner noted that the Veteran demonstrated fair word recognition ability in the right ear and very poor in the left ear.  The claims file was reviewed.  The Veteran reported that his boss and family complained that he was not hearing well.  He also reported difficulties at work where people have to repeat what they are saying.  The diagnosis was moderate sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  The examiner found significant effects on the Veteran's occupation due to hearing difficulty. 
	
At the time of the December 2008 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 66 decibels in the right ear, with 84 percent speech discrimination, which translates to a Roman numeral designation of III for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 75 decibels in the left ear, with 12 percent speech discrimination, which translates to a Roman numeral designation of XI for the left ear.  Thus, when applying Table VII, Diagnostic Code 6100, level III for the right ear and level XI for the left ear equates to a 20 percent disability evaluation.  However, as the puretone threshold was 55 decibels or more at each of the four specified frequencies in both ears, the Board must also determine the Roman numeral designation from Table VIA with respect to each ear.  An average puretone threshold average of 66 under this table translates to a Roman numeral designation of V for the right ear and an average puretone threshold of 75 under this table translates to a Roman numeral designation of VI.  38 C.F.R. § 4.85, Table VIA.  As such, it is more beneficial to the Veteran to apply the Roman numeral designations from Table VI for the right ear.  Thus, when applying Table VII, Diagnostic Code 6100, level V for the right ear and level XI for the left ear equates to a 40 percent disability evaluation.  

The Veteran was afforded another VA examination in August 2011.  The claims file record was reviewed.  At this time, audiometric testing revealed the following:

HERTZ
1000
2000
3000
4000
RIGHT
65
75
75
70
LEFT
90
80
75
75

The puretone threshold average was 71 in the right ear and 80 in the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 84 percent in the left ear.  The diagnosis was moderate sloping to severe sensorineural hearing loss 250-8000 Hertz in the right ear and moderately-severe sloping to severe sensorineural hearing loss 250-8000 Hertz in the left ear.  The effects of the condition on occupational functioning and daily activities were reported as none.  
	
At the time of the August 2011 VA examination, the Veteran was shown to have an average puretone hearing loss of 71 decibels in the right ear, with 64 percent speech discrimination, which translates to a Roman numeral designation of VII for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 80 decibels in the left ear, with 84 percent speech discrimination, which also translates to a Roman numeral designation of III for the left ear.  Thus, when applying Table VII, Diagnostic Code 6100, level VII for the right ear and level III for the left ear equates to a 20 percent disability evaluation.  However, again, as the puretone threshold was 55 decibels or more at each of the four specified frequencies in both ears, the Board must also determine the Roman numeral designation from Table VIA with respect to each ear.  An average puretone threshold average of 71 under this table translates to a Roman numeral designation of VI for the right ear and an average puretone threshold of 80 under this table translates to a Roman numeral designation of VII.  38 C.F.R. § 4.85, Table VIA.  As such, it is more beneficial to the Veteran to apply the Roman numeral designations from Table VI for the left ear.  Thus, when applying Table VII, Diagnostic Code 6100, level VII for the right ear and level VII for the left ear equates to a 40 percent disability evaluation.  

On remand, the Veteran was afforded another VA examination in July 2016.  The claims file record was reviewed.  At this time, audiometric testing revealed the following:

HERTZ
1000
2000
3000
4000
RIGHT
70
65
70
80
LEFT
95
85
70
85

The puretone threshold average was 71 in the right ear and 84 in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 24 percent in the left ear.  The examiner found that the use of speech recognition scores is appropriate.  The diagnosis was bilateral sensorineural hearing loss with moderate sloping to severe sensorineural hearing loss at 500-4000 Hertz in the right ear and severe to profound sensorineural hearing loss at 500-4000 Hertz with the exception of a moderately severe loss at 3000 Hertz in the left ear.  With respect to functional impact, the Veteran reported that he had no hearing in his left ear and only 40 percent in the right ear.  Without his hearing aid, he could not hear at all.  
	
At the time of the July 2016 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 71 decibels in the right ear, with 68 percent speech discrimination, which translates to a Roman numeral designation of VI for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 84 decibels in the left ear, with 24 percent speech discrimination, which also translates to a Roman numeral designation of XI for the left ear.  Thus, when applying Table VII, Diagnostic Code 6100, level VI for the right ear and level XI for the left ear equates to a 50 percent disability evaluation.  However, again, as the puretone threshold was 55 decibels or more at each of the four specified frequencies in both ears, the Board must also determine the Roman numeral designation from Table VIA with respect to each ear.  An average puretone threshold average of 71 under this table translates to a Roman numeral designation of VI for the right ear and an average puretone threshold of 84 under this table translates to a Roman numeral designation of VIII.  38 C.F.R. § 4.85, Table VIA.  As such, it is not more beneficial to the Veteran to apply the Roman numeral designations from Table VI.  Thus, again, when applying Table VII, Diagnostic Code 6100, level VI for the right ear and level XI for the left ear equates to a 50 percent disability evaluation.  

The Board finds that the above VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Such examinations also include a description of the functional impact on the ordinary conditions of daily life, including his occupation.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board notes that the Veteran has submitted numerous private audiological evaluations.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  However, in this case, when the RO requested information as to whether the Maryland CNC test was used during these evaluations, the private audiologist reported in September 2016 that the Maryland CNC test would not have been used as they do not routinely use such test.  As such, these evaluations are not appropriate for rating purposes and are outweighed by the VA examinations.  

VA treatment records have also been reviewed and considered.  While such records document hearing loss and the need for hearing aids, they do not provide audiological evaluations for rating purposes.  

The Board now turns to whether a higher rating is warranted for the Veteran's bilateral hearing loss.  Initially, the Board finds that based on the average puretone threshold findings from the December 2008 and August 2011 VA examinations, when applying Table VII, Diagnostic Code 6100, the findings equate to a 40 percent disability evaluation.  The first evidence that the Veteran met the criteria for a higher rating is the July 2016 VA examination.  As such, prior to this date, an initial rating in excess of 40 percent is not warranted.  Likewise, based on the average puretone threshold findings from the July 2016 VA examination, when applying Table VII, Diagnostic Code 6100, the findings equate to a 50 percent disability evaluation.  As such, as of this date, a rating in excess of 50 percent is not warranted.  

There is simply no evidence to show that the Veteran met the criteria for higher ratings at any point during the course of the appeal.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Further, the examination reports and the Veteran's statements discussed the functional effects of the Veteran's hearing loss disability.  Thus, as discussed further below, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI, VIA and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the December 2008, August 2011 and April 2016 VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an initial rating in excess of 40 percent prior to July 1, 2016, and in excess of 50 percent disabling thereafter for bilateral hearing loss.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period and is adequately addressed by the ratings assigned.  Therefore, assigning further staged ratings for such disability is not warranted. 

The Board recognizes that in a January 2017 brief, the Veteran's representative asserted that the VA examinations do not adequately portray the severity of the Veteran's hearing loss because they are conducted in a sterile, quiet audiology booth and, thus, did not reflect severity in the aspect of normal, daily life.  As such, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  However, recently, the Court clarified that Martinak did not impose a general requirement on the Board to engage in an extraschedular discussion in all hearing loss claims.  See Doucette v. Shulkin, 15-2818 (Vet. App. March 6, 2017.  Nevertheless, here the Veteran's representative has asserted that the scheduler rating criteria do not adequately address the severity of the Veteran's disability.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral sensorineural hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of sensorineural hearing loss, to include his difficulty to understand normal conversation.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Moreover, the Veteran has not reported any other functional effects, such as dizziness, vertigo, ear pain, loss of balance or social isolation.  See Doucette, cited above.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his sensorineural hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected bilateral hearing loss rendered him unemployable.  Accordingly, there is no need for further analysis with respect to this matter.

In conclusion, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial higher rating in excess of 40 percent prior to July 1, 2016, and in excess of 50 percent disabling thereafter for bilateral hearing loss.   Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial higher rating in excess of 40 percent prior to July 1, 2016, and in excess of 50 percent disabling thereafter for bilateral hearing loss is denied



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


